COURT OF APPEALS OF VIRGINIA


Present:   Judges Koontz, Bray and Annunziata


EASTERN AIRLINES, INC.
AND
TRAVELERS INDEMNITY COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 0293-95-4                           PER CURIAM
                                                   JULY 18, 1995
VINCENT RAYMOND JANES, JR.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Elizabeth A. Zwibel; Siciliano, Ellis, Dyer &
            Boccarosse, on brief), for appellants.

            (Michael W. Heaviside; Ashcraft & Gerel, on brief),
            for appellee.



     Eastern Airlines, Inc. and its insurer contend that the

Workers' Compensation Commission erred in finding that Vincent

Raymond Janes, Jr. was entitled to an award of permanent and

total disability benefits pursuant to Code § 65.2-503(C)(1).

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     Janes, an airline pilot, injured his back on August 2, 1984

while lifting a flight bag.   Shortly thereafter, he underwent

surgery for a herniated disc.   The employer accepted Janes' back

injury and resulting left lower extremity weakness as

compensable.   Pursuant to a memorandum of agreement and award,

the employer paid 500 weeks of temporary total disability
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
benefits to Janes.   These benefits ended on March 14, 1994.       On

April 4, 1994, Janes filed an application seeking permanent total

disability benefits for the loss of use of both of his legs.        His

application was based upon impairment ratings rendered by his

treating neurosurgeon, Dr. Michael W. Dennis, in August 1993 and

March 1994.

     Janes testified that his condition had worsened since the

1984 accident and that he suffers from pain in both legs.      He

stated that he had not worked since the accident, and that he did

not believe he could work.   He is able to perform some household

chores and can drive short distances.      He is able to stand for

thirty-five to forty minutes and to sit for thirty to forty-five

minutes.   He can walk for short periods of time.     However, he

takes narcotic medications on a daily basis to control his pain.

He must also use a brace and orthopedic shoes.
     Beginning in April 1986, Dr. Dennis consistently opined that

Janes was totally disabled from all forms of employment.      On

August 17, 1993, Dr. Dennis opined that Janes had reached maximum

medical improvement.   Dr. Dennis rated Janes' left leg impairment

at seventy-five percent.   On March 11, 1994, Dr. Dennis noted

that Janes remained symptomatic.       Dr. Dennis rated Janes' right

leg impairment at twenty percent.      Dr. Dennis based this opinion

on Janes' "professed weakness and pain" in the right leg.

Moreover, there are several references in Dr. Dennis' notes to

Janes' right leg pain and collapse of his right leg due to




                                   2
weakness associated with his back complaints.

     On June 13, 1994, Dr. Niren N. Bhaduri, a general surgeon,

opined that Janes' right leg was thirty percent disabled and his

left leg was seventy-five percent disabled.

     Dr. Leonard G. Perlman, who provided psychological

consultation on July 29, 1994, concluded that Janes was not

"employable at the competitive or even sheltered level."     Dr.

Perlman stated that Janes' difficulties with walking and the

"unsteadiness in both of his legs would hinder his ability to get

a job and sustain even the usual and customary movement in a work

setting."   Dr. Perlman also cited Janes' chronic, intractable low

back and leg pains, and his difficulties walking with pain and

standing or sitting for reasonable periods, as factors which

weighed against his employability.
     Code § 65.2-503(C)(1) provides for an award of compensation

under Code § 65.2-500 for permanent and total incapacity when

there is loss of use of both legs in the same accident.    A

ratable loss of use of both legs of less than 100 percent,

coupled with evidence of incapacity for employment, is sufficient

to establish that an employee is permanently unemployable.

Pantry Pride v. Backus, 18 Va. App. 176, 180, 442 S.E.2d 699, 702

(1994).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).




                                 3
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.   James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

Janes' testimony, and the uncontroverted notes and reports of

Drs. Dennis, Bhaduri, and Perlman, provide sufficient credible

evidence to support the commission's findings that Janes

sustained a ratable impairment to both of his legs resulting in

his inability to engage in gainful employment.   Therefore, the

commission did not err in awarding permanent total disability

benefits to Janes.
     For the reasons stated, we affirm the commission's decision.

                                         Affirmed.




                                4